DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perpendicular side faces of the indentations (claim 4); the media disposed on the blade (claim 5); at least some of the media encapsulated on the blade (claim 7); the first of the side faces forming an angle of approximately 35 degrees with a base plane (claim 11); and the triangular base area of the indentations (claim 13) and the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that applicant does disclose side faces 44a, 44b, and 44c as being perpendicular to one another, but such an arrangement is not shown by the side walls 44a, 44b, and 44c identified in the figures.  Similarly, applicant discloses triangular base area 44d, but the figures only point to the indentation edge alongside surface 44a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: “whereinthe” should read --wherein the--.  
Claim 3 is objected to because of the following informalities: “whereinthe” should read --wherein the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “the side faces” in line 1, but there is no antecedent basis for the limitation.  It is unclear whether claim 11 should depend from claim 4 or be amended to read “a first of at least two side faces of one of the indentations”.  Furthermore, applicant claims “the base plane”, but there is no antecedent basis of the limitation.  It is unclear whether claim 11 should depend form claim 4 and read “a base plane”, depend from claim 8 and amend to read “a first of at least two side faces of one of the indentations”, or whether both the base plane and side faces should be amended accordingly and leave the dependency alone.  Examiner interprets the claim as depending from claim 4, not claim 3, and reads “the base plane” as “a base plane”.
	Claim 12 recites “the side faces” in line 1, but there is no antecedent basis for the limitation.  It is unclear whether claim 12 should depend from claim 4 or be amended to read “a second and a third of at least two side faces of one of the indentations”.  Furthermore, because claim 11 introduces a first of the 
	Claim 17 depends from claim 1 and recites “the blade holder”, but the blade holder is not introduced in claim 1.  The blade holder is introduced in claim 15.  It is unclear whether applicant intended the claim to depend from claim 15 or amended to read “the blade or a blade holder”.  Examiner interprets the claim as depending from claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al. (“Manzo” US 20190216561) in view of Mihara (US 20150012021).
Regarding claims 1-3, 6, 8-10, 14-16, 18, and 19, Manzo discloses a surgical instrument comprising:
	(claim 1) a handle (101);
	a blade (350) disposed thereon with a concavely developed cutting edge (352), wherein the blade comprises a blade plane (see Fig. 3A);
	(claim 14) comprising a form of a stylus with a distal end and a proximal end, wherein the blade is disposed at the distal end (see Fig. 3A-B, the blade 350 disposed at the distal end of stylus 351);
	(claim 15) wherein the blade is disposed on a blade holder (430);
	(claim 18) comprising a first section, formed substantially by the handle with a first longitudinal axis (see Fig. 1; 101) and a second section, formed substantially by a blade holder (430), with a second longitudinal axis, wherein the second longitudinal axis is bent by an angle with respect to the first longitudinal axis (see Fig. 3B); and
	(claim 19) wherein the angle by which the second longitudinal axis is bent with respect to the first longitudinal axis lies in the blade plane (see Fig. 3B);
	but not (claim 1) wherein the surgical instrument comprises ultrasound visibility enhancing media; (claim 2) wherein the media comprises ultrasound reflectors; (claim 3) wherein the ultrasound reflectors are developed as indentations; (claim 6) wherein the media comprises, at least in sections, a coating; (claim 8) wherein the media comprise a sheet-like base element comprising a base plane; (claim 9) wherein the ultrasound reflectors are disposed on a base element; (claim 10) wherein the base plane is substantially disposed perpendicularly to the blade plane; (claim 16) wherein the media are nondetachably disposed on the blade holder; or (claim 18) wherein the angle is in the range of 10 degrees to 40 degrees.
	However, Mihara discloses a similar jawed surgical instrument comprising:
(claim 1) ultrasound visibility enhancing media (444, 446);
(claim 2) wherein the media comprises ultrasound reflectors ([0041]);
(claim 3) wherein the ultrasound reflectors are developed as indentations ([0041]);
claim 6) wherein the media comprises, at least in sections, a coating ([0040] discloses the media as metal bands coating sections of the jaws);
(claim 8) wherein the media comprise a sheet-like base element comprising a base plane ([0040] discloses the media as metal bands, thus being sheet-like and comprising a base plane);
(claim 9) wherein the ultrasound reflectors are disposed on a base element (In Manzo, the base element is considered element 430.  Mihara discloses the ultrasound reflectors 446 on the jaws in Fig. 5, thus when combined the ultrasound reflectors would be on the base element 430 in Manzo.);
(claim 10) wherein the base plane is substantially disposed perpendicularly to the blade plane (when combined, the sheet-like element 446 extends around the blade holder/base element 430 of Manzo, such that at the point in line with the blade plane as shown in Fig. 4A, the base plane along which the apex of the sheet-like base element lies is perpendicular to the blade plane);
(claim 16) wherein the media are nondetachably disposed on the blade holder (the blade holder 430 in Manzo being equivalent of the jaw comprising nondetachably disposed ultrasound reflectors 446, thus when combines the ultrasound reflectors would be on the blade holder 430 of Manzo).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the ultrasound visibility enhancing media as taught by Mihara with the instrument of Manzo because it allows the surgeon to view the device during the procedure (Mihara, [0041]).  The motivation for the modification is to allow the surgeon to follow the progress of the device as it advances within the patient (Mihara, [0041]).
Regarding claim 18, while Manzo does not explicitly disclose the angle being between 10 degrees and 40 degrees, Fig. 3B does show the angle being approximately within the claimed range.  One having ordinary skill in the art would have found it obvious that the angle would fall between 10 degrees and 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Mihara as applied to claim 3 above, and further in view of Mamayck (US 6358211).
	Regarding claims 4 and 11-13, Manzo in view of Mihara discloses the surgical instrument as in claim 3, but not (claim 4) wherein each indentation of the indentations comprise at least two side faces that are each oriented perpendicularly to one another; (claim 11) wherein a first of the side faces of one of the indentations form an angle of approximately 35 degrees with the base plane; (claim 12) wherein a second and a third of the side faces are disposed symmetrically to a longitudinal axis of the base element; and (claim 13) wherein the indentations comprise a triangular base area in an outer surface of the base element, wherein an apex of the triangle points to a distal end of the surgical instrument.
	However, Mamayck discloses ultrasound reflectors for a wide range of invasive surgical procedures, the ultrasound reflectors being indentations embossed on the outer surface of a surgical instrument (abstract), further comprising:
(claim 4) wherein each indentation of the indentations comprise at least two side faces that are each oriented perpendicularly to one another (see Figs. 5A-B; C5, L24-35); 
(claim 11) wherein a first of the side faces of one of the indentations form an angle of approximately 35 degrees with the base plane (see Fig. 5B, wherein the side the X-Y plane has an edge forming an angle of approximately 35 degrees with the side in the X-Z plane); 
(claim 12) wherein a second and a third of the side faces are disposed symmetrically to a longitudinal axis of the base element (see Figs. 6A-D; C5, L36-56); and 
(claim 13) wherein the indentations comprise a triangular base area in an outer surface of a base element (see Figs. 3C and 9), wherein an apex of the triangle points to a distal end of the surgical instrument (see Figs. 3C and 9 showing at least some of the apexes pointing toward a distal end of the surgical instrument).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the indentation details as taught by Mamayck with the instrument of Manzo in view of Mihara because the corner reflectors take advantage of the fact that ultrasound energy .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Mihara as applied to claim 1 above, and further in view of Bosley et al. (“Bosley” US 20060241665).
	Regarding claims 5 and 7, Manzo in view of Mihara discloses the surgical instrument as in claim 1, but not (claim 5) wherein the media are disposed nondetachably on the blade; or (claim 7) wherein the media are at least in sections encapsulated with the blade.
	However, Bosley discloses a surgical cutting blade (46) wherein ultrasound visibly enhancing media (claim 5) are disposed nondetachably on the blade ([0040; 0051]; “echogenic surface”); and (claim 7) are at least in sections encapsulated with the blade ([0040]; “echogenic portions”).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the media as taught by Bosley with the blade of Manzo in view of Mihara because it enhances visualization of the blade (Bosley, [0040]).  The motivation for the modification would have been to assist the surgeon in guiding and operating the blade (Bosley, [0051]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Mihara as applied to claim 15 above, and further in view of O’Neil et al. (“O’Neil” US 20170265881).
	Regarding claim 17, Manzo in view of Mihara discloses the surgical instrument as in claim 15, but not wherein the blade or the blade holder is detachably secured on the handle.
	However, O’Neil discloses a similar device wherein a blade (106) is detachable secured to a handle (117) ([0057]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the detachable relationship between the blade and the handle as taught by O’Neil to allow for quick and easy detachment (O’Neil, [0057]).  The motivation for the modification would have been to make cleaning the device and replacing parts faster and easier (O’Neil, [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771